—Appeal from an order of Supreme Court, Erie County (Fahey, J.), entered May 6, 2002, which denied defendant’s motion seeking a determination of the issue “whether interest and offsets should be applied to the stipulated amount of $71,000 for the actual cash value of the building” and reinstated the modified judgment entered April 2, 2002.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs and the motion is granted.
Same memorandum as in 10 Park Sq. Assoc. v The Travelers (303 AD2d 958 [2003]). Present — Green, J.P., Pine, Hurlbutt and Lawton, JJ.